               Case 2:20-cv-01893-JAD-EJY Document 7 Filed 12/28/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Stanley Keith Miyabara,                                      Case No.: 2:20-cv-01893-JAD-EJY

 4              Plaintiff

 5 v.                                                         Order Dismissing and Closing Case

 6 Roy Garcia, et al.,

 7              Defendants

 8             On December 9, 2020, I adopted the magistrate judge’s report and recommendation to

 9 dismiss Plaintiff Stanley Keith Miyabara’s initiating documents, and I gave him until December

10 18, 2020, to file a proper complaint. 1 I warned Miyabara that his failure to file a proper

11 complaint by that deadline could result in the dismissal of this action “with prejudice and without

12 further prior warning.” 2 That deadline passed without any response or filing by Miyabara.

13             District courts have the inherent power to control their dockets and “[i]n the exercise of

14 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

15 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

16 court order, or failure to comply with local rules. 4 In determining whether to dismiss an action

17

18
     1
         ECF No. 5.
19   2
         Id. at 1–2.
     3
20       Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     4
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
               Case 2:20-cv-01893-JAD-EJY Document 7 Filed 12/28/20 Page 2 of 2




 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 5

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14            Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY

15 ORDERED that this case is DISMISSED. The Clerk of Court is directed to ENTER

16 JUDGMENT accordingly and CLOSE THIS CASE.

17                                                               _________________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
18                                                               Dated: December 28, 2020

19

20

21   5
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22   6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         See ECF No. 5.

                                                         2
